Citation Nr: 0638831	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  02-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for prostatitis.

2.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from November 1988 to December 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In July 2003 and September 2005 the Board remanded the case 
for further evidentiary development.  


FINDINGS OF FACT

1.  The veteran did not suffer an additional disability due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical personnel as the result of surgery at a VA facility 
in May 1999.  The event was foreseeable.  

2.  Prostatitis is attributable to treatment for a service 
connected disease.


CONCLUSION OF LAW

1.  Compensation pursuant to the provisions of 38 U.S.C.A. § 
1151 for prostatitis is not warranted.  38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.361 (2006).

2.  Prostatitis is proximately due to a service connected 
disease.  38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of compensation pursuant to 38 U.S.C.A. § 1151.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letters of 
February 2004 the appellant was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant, what evidence the VA would attempt 
to obtain on his behalf, and what evidence was to be provided 
by him.  In addition, the appellant was informed of the 
specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  

The Board notes that the VCAA notice did not predate the 
initial rating decision.  However, the Board notes that the 
rating decision was issued prior to the enactment of the 
VCAA.  Obviously, the appellant could not be informed of a 
law that was not in existence at the time.  The Board further 
notes that the appellant was provided with an opportunity to 
submit evidence on his behalf and an SSOC was issued 
subsequent to the issuance of the VCAA letter of February 
2004.  As the appellant was afforded an opportunity to submit 
evidence on his behalf, the Board finds that there is no 
prejudice to the appellant and thus no error with the timing 
of the notice.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in February 2004 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal VA outpatient records have been 
obtained.  The veteran was afforded several VA examinations.  
All available private medical records have been obtained.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required, nor has the delayed notice of the VCAA 
resulted in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment 
examination , services, or program has stopped. VA considers 
each involved body part or system separately.  See 38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  See 38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death, and VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Consent may be express 
(given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 
3.361(d)(1)(ii).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55 (1990).

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

As noted above, for compensation to be payable under 
38 U.S.C.A. § 1151 the evidence must show that there is an 
additional disability caused by hospital care, medical or 
surgical treatment, or examination furnished to the veteran 
under any law administered by the VA; and, that the 
additional disability was caused by carelessness, 
negligence,lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA; or, was not 
reasonably foreseeable.  

At the outset, the Board notes that the evidence of record 
shows that the veteran's currently diagnosed chronic 
prostatitis was the result of treatment provided by the VA.  
The veteran was admitted at a VAMC in May 1999 for back 
surgery.  The operation report of May 1999 shows that a Foley 
catheter was placed.  After the surgery, starting in April 
1999, outpatient treatment records show that the veteran 
sought treatment for penile pain and pain on urination.  He 
was diagnosed with prostatitis.  At a VA examination of 
December 1999 the veteran was diagnosed with prostatitis.  
The examiner opined that the veteran's chronic prostatitis 
was "in no doubt" related to his catheterization.  He 
further noted that "it was not uncommon to see patients 
develop chronic prostatitis from bacteria ascending the 
urethra in the face of a foreign body such as a catheter and 
migrating through the prostatic duct to the prostate 
resulting in prostatitis."  At a VA examination of January 
2000 conducted by the same VA examiner, he reiterated his 
opinion. 

Having determined that the veteran's chronic prostatitis is a 
result of treatment provided by the VA, the Board must now 
determine whether there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA during the catheterization; or, in the 
alternative, whether prostatitis was not a reasonably 
foreseeable  consequence of the catheterization.  

The evidence of record does not indicate any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA during the 
operation to include the catheterization done for the 
surgery.  Rather, the surgical notations of May 1999 indicate 
that the veteran's surgery was "uneventful" and that he was 
discharged to his home in good condition.  Furthermore, the 
Board notes that while the VA examiner has attributed the 
cause of the prostatitis to be the catheterization, he did 
not state that it was due to carelessness, negligence, lack 
of proper skill, error in judgment on the VA's part.  In 
fact, he stated that "it was not uncommon to see patients 
develop chronic prostatitis" as a result of a 
catheterization.  As such, there is no indication of any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
during the surgery to include the catheterization.

Additionally, the Board notes that entitlement for 
compensation under 38 U.S.C.A. § 1151 is not warranted due to 
lack of informed consent regarding catheterization.  Of 
record is an Operating Room Procedures Signature Informed 
Consent form signed by the veteran in May 1999 prior to the 
surgery.  In the form, the veteran acknowledged having been  
informed of the nature of the proposed procedure and/or 
treatment, risks involved and expected results.  The Board 
notes that the veteran's representative has argued that the 
veteran did not provide informed consent to the 
catheterization.  However, the veteran provided an informed 
consent to the surgical procedures and the risks involved 
with it were discussed.  It is not reasonable to require 
doctors to obtain consent to each and every portion of a 
surgical procedure which appears to be what the veteran's 
representative is arguing should have been done.  The 
catheterization done in the veteran's case was part of the 
surgical procedure, a procedure for which he gave and 
acknowledged informed consent.  According to the signed 
consent, the risks associated with the surgical procedure 
were explained and acknowledged.  As such, the Board finds 
that the preponderance of the evidence is against granting 
compensation under 38 U.S.C.A. § 1151 due to lack of informed 
consent.

Finally the Board notes that the opinions of the VA examiner, 
in December1999 and January 2000, also lead to the conclusion 
that the infection was reasonably foreseeable.  The examiner 
found that "it was not uncommon to see patients develop 
chronic prostatitis from bacteria ascending the urethra in 
the face of a foreign body such as a catheter and migrating 
through the prostatic duct to the prostate resulting in 
prostatitis."  Therefore, there is no competent evidence of 
record the resulting veteran's chronic prostatitis was not 
reasonably foreseeable.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

Service Connection 

The veteran has appealed the denial of compensation for 
prostatitis.  In recent decisions of the Court, it has been 
implied that the theory of entitlement is not always 
determinative of jurisdiction.  Roebuck v. Nicholson, 20 
Vet.App. 307 (2006).  This is such a case.  The veteran has 
filed a claim for compensation.  Whether compensation is 
granted or denied on the basis of 38 U.S.C.A. § 1151 or 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310, is not overwhelming 
relevant at this stage.

The veteran is service connected for a low back disability.  
The veteran underwent an operative procedure and the AOJ 
granted a temporary total rating based upon the procedure.  
Therefore there is no doubt that the procedure was considered 
part and parcel of the service-connected disability.  
Thereafter, the veteran developed prostatitis, which a VA 
examiner has attributed to the catheter during the 
hospitalization.  Disability that is proximately due to of 
the result of a service connected disease or injury shall be 
service-connected.  The veteran's prostatitis is proximately 
due to treatment for a service-connected disease or injury 
and is therefore service connected. 




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
prostatitis, is denied.

Service connection for prostatitis is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


